IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SENATOR JAY COSTA, PA. 43RD                 :   No. 70 MAP 2016
DISTRICT, SENATOR DAYLIN LEACH,             :
PA. 17TH DISTRICT, IN THEIR OFFICIAL        :   Appeal from Order of the
CAPACITIES, AND SENATOR                     :   Commonwealth Court dated July 6,
CHRISTINE M. TARTAGLIONE, PA. 2ND           :   2016 at No. 251 MD 2016.
DISTRICT, IN HER OFFICIAL CAPACITY          :
AND INDIVIDUALLY ON BEHALF OF               :
QUALIFIED ELECTORS IN THE                   :
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                   Appellants               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
SECRETARY PEDRO A. CORTES,                  :
SENATOR JOSEPH B. SCARNATI, PA.             :
25TH DISTRICT, AND SENATOR JACOB            :
CORMAN III, PA. 34TH DISTRICT, EACH         :
IN THEIR OFFICIAL CAPACITIES,               :
                                            :
                   Appellees                :


                                       ORDER


PER CURIAM                                           DECIDED: September 2, 2016
      AND NOW, this 2nd day of September 2016, the Order of the Commonwealth

Court is AFFIRMED. The Appellee’s Application to Dismiss Appeal in Part as Moot is

DISMISSED as MOOT.

      Chief Justice Saylor did not participate in the consideration or decision of this

matter.